DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10, 12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 7, 12 and 15, each of these claims recites “a returning load threshold higher than the maximum load threshold.” It is unclear how any threshold can be higher than a maximum. In other words, a threshold value cannot be a maximum if another threshold exceeds it. The claimed returning load threshold and the step of returning the grinding wheel appear to be repetitions of the maximum load threshold and reverse movement recited in independent claims 1 and 2. This causes confusion as to whether the threshold and movement of claims 4, 7, 12 and 15 are meant to add new movement steps and thresholds to what is already cited in the independent claims, or if the claims are meant to further define the 
Further regarding claims 4, 7, 12 and 15, each of these claims recites “the time of cutting-in the workpiece.” There is insufficient antecedent basis for this term in the claims. For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below.
Claims 10 and 18 are rejected as indefinite due to their dependency upon rejected claims 4 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11, 12, 13, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP 2002-028860, previously cited) in view of Takahashi (JP 2006-035406, previously cited).
Regarding claim 1, Mori teaches a surface grinding method for a workpiece, the method comprising surface grinding a workpiece with a grinding wheel by moving the grinding wheel while keeping the grinding wheel in contact with the workpiece, monitoring a grinding load, reducing a grinding wheel in cut-in speed with a rise in the grinding load ([0035]; workpiece is abutted while moving the grinding wheel and speed is adjusted based on grinding load). Mori does not teach reversing the grinding wheel when the grinding load exceeds a maximum load threshold. Takahashi teaches a surface grinding method including contacting a workpiece with a 
Regarding claim 2, Mori teaches a surface grinding method for a workpiece, the method comprising surface grinding a workpiece with a grinding wheel by moving the grinding wheel while keeping the grinding wheel in contact with the workpiece, monitoring a grinding load, reducing a grinding wheel in cut-in speed when the grinding load rises and increasing the cut-in speed when the grinding load falls ([0035], [0038]; workpiece is abutted while moving the grinding wheel and speed is adjusted based on grinding load). Mori does not teach reversing the grinding wheel when the grinding load exceeds a maximum load threshold. Takahashi teaches a surface grinding method including contacting a workpiece with a grinding wheel while monitoring a grinding load, wherein when the grinding load exceeds a maximum load threshold ([0009]) during grinding (fig 2), the grinding wheel is controlled and moved at a predetermined speed in a direction reverse to a cutting-in direction ([0009]; moves in “anti-cut direction”) while maintaining a load substantially near the maximum load threshold (fig 2; the reduction in grinding load is still substantially near the maximum in section k of the graph). It would have 
Regarding claims 3 and 11, Mori, as modified, teaches all the elements of claims 1 and 2 as described above. Mori further teaches having set respective cut-in speeds with which the grinding wheel has a slower cut-in speed at a larger grinding load, in a manner corresponding to a plurality of respective load thresholds of the grinding load, and after starting grinding at a predetermined speed, decelerating or accelerating the grinding wheel to a corresponding cut-in speed every time the grinding load rises or falls to a predetermined load threshold ([0023], [0037]; fig 2).
Regarding claims 4, 7, 12 and 15, Mori, as modified, teaches all the limitations of claims 1, 3, 2 and 11 respectively above. Takahashi further teaches a returning load threshold is higher than the maximum load threshold (see 112b rejection above; the returning load threshold appears to be the same as the maximum load threshold described in claims 1 and 2) during grinding (interpreted as the time of cutting in; see 112b rejection above), and controlling (moving in a reverse direction already recited in claims 1 and 2; see 112b rejection above) the grinding wheel to be at a predetermined return speed when the grinding load exceeds the returning load threshold ([0009]). As best can be understood, these claims merely reword the maximum load threshold and reverse cutting movement described in claims 1 and 2 (see 112b rejections above).
Regarding claims 5, 8, 13, 16 and 18, Mori as modified, teaches all the elements of claims 1, 3, 2, 11 and 12 respectively above. Mori does not teach repeating a cut-in and return of the grinding wheel before an end of the surface grinding. Takahashi teaches a surface grinding method including repeating a cut-in and return of the grinding wheel before an end of the surface grinding ([0010]; “oscillation”; fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to repeat a cut-in and return of the grinding wheel before the end of the grinding of Mori in order to ensure load on each abrasive grain to improve grinding as taught by Takahashi ([0010]).
Regarding claim 20, Mori teaches a surface grinder which in-feed grinds a workpiece by a grinding wheel comprising a grinding load measuring unit (8) that measures a grinding load of the grinding wheel during grinding ([0021]), a speed setting unit (6) in which a plurality of grinding wheel cut-in speeds are set corresponding to a plurality of load thresholds ([0023]), and a controller (7) that compares the grinding load during grinding with one of the plurality of load thresholds while accelerating or decelerating the grinding wheel on the basis of each load threshold, at a cut-in speed corresponding to each load threshold so that the grinding wheel is reduced or increased in cut-in speed with a rise or fall in the grinding load ([0021-0022]). Mori does not teach reversing the grinding wheel when the grinding load exceeds a maximum load threshold. Takahashi teaches a surface grinder controlled to contact a workpiece with a grinding wheel while monitoring a grinding load, wherein when the grinding load exceeds a maximum load threshold ([0009]) during grinding (fig 2), the grinding wheel moves at a predetermined speed in a direction reverse to a cutting-in direction while maintaining a load substantially near the maximum load threshold (fig 2; the reduction in grinding load is still .
Claims 6, 9, 10 14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Takahashi as applied to claims 1, 3, 4, 2, 11 and 13 above, and further in view of Lambert, Jr et al (US 5044125, previously cited).
Regarding claims 6, 9, 10 14, 17 and 19, Mori teaches all the elements of claims 1, 3, 4, 2, 11 and 13 respectively above. Mori does not teach causing the grinding wheel to cut-in at a limit cut-in speed slower than the predetermined cut-in speed or not making the cut-in speed faster than the limit cut-in speed when the grinding load exceeds a threshold for implementing a speed limit, even if the grinding load thereafter falls to a load threshold of a predetermined cut-in speed. Lambert teaches a surface grinding method wherein the cut-in speed is not made faster than a limit cut-in speed when the grinding load exceeds a threshold for implementing a speed limit (“normal force limit value”), even if the grinding load thereafter falls to a load threshold of a predetermined cut-in speed (col 14, lines 5-19; the cut-in is stopped upon reaching the threshold, thereby not making the cut-in speed faster than any limit cut-in speed). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the claimed load threshold for implementation of a speed limit and limiting the cut-in speed of the wheel of Mori as claimed in order to determine if there is a problem with the machine for safety purposes as taught by Lambert (col 14, lines 5-19).
Response to Arguments
Applicant's arguments filed 11 Dec 2020 have been fully considered but they are not persuasive. Applicant argues that the amendments have addressed all the previous 112b rejections. However, there are still outstanding issues of clarity as detailed above. Applicant further argues that Takahashi does not teach controlling the speed of the grinding wheel. The claims currently require the grinding wheel being “controlled and moved at a predetermined speed in a direction reverse to a cutting-in direction.” Takahashi clearly discloses controlling the grinding wheel by moving it in a reverse direction ([0009]; “anti-cut direction”). The claims do not require any particular speed or any particular steps for determining the speed. Therefore, any control to affect a reverse movement can be considered to meet the claim language, as any reverse movement necessarily occurs at a predetermined speed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723      
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723